OPINION — AG — **** CODE OF ETHICS FOR STATE EMPLOYEES — CRITERIA FOR COMPLIANCE **** (1) NO POSITIVE CRITERIA MAY BE ESTABLISHED FOR COMPLIANCE WITH THE CODE OF ETHICS FOR STATE OFFICIALS AND EMPLOYEES AS SET FORTH IN 74 O.S. 1970 Supp., 1401 [74-1401] ET SEQ., AND EACH TRANSACTION MUST BE JUDGED ON THE FACTS SURROUNDING IT. (2) 74 O.S. 1970 Supp., 1407 [74-1407] JUDGED ON THE FACTS SURROUNDING IT. (2) 74 O.S. 1970 Supp., 1407 [74-1407] SETS FORTH THE MANNER IN WHICH A STATE OFFICIAL OR EMPLOYEE MAY SUBMIT TO THE ATTORNEY GENERAL A REQUEST FOR AN OPINION AS TO HIS CONDUCT AS GOVERNED BY THE CODE OF ETHICS FOR STATE OFFICIALS AND EMPLOYEES. (PAUL C. DUNCAN)